NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 20, 2017* 
                               Decided September 25, 2017 
                                              
                                          Before 
 
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1495 
 
PARNELL MILTON,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Eastern District of Wisconsin.
                                                    
      v.                                           No. 16‐C‐684 
                                                    
IWONA SLOTA,                                       William C. Griesbach, 
      Defendant‐Appellee.                          Chief Judge. 
 
                                         O R D E R 

            Parnell Milton, a pretrial detainee, got caught in a closing elevator door at the 
Milwaukee County courthouse, where he was escorted by two deputies for a court 
appearance. He claims in this lawsuit under 42 U.S.C. § 1983 that deputy Iwona Slota 
failed to prevent the door from closing on him and had, in fact, pushed the button to 
close the elevator before he was inside. (Milton also sued the jail and its medical‐care 
contractor for allegedly providing inadequate medical care after the accident, but the 
district court screened those claims, see 28 U.S.C. § 1915A, and Milton does not 
                                                 
* We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1495                                                                      Page 2 
 
challenge that decision on appeal.) After the discovery deadline passed (without much 
discovery), Slota moved for summary judgment. The district court deemed Slota’s 
proposed facts undisputed and granted her motion. We affirm the judgment. 
        The factual record shows that at the time of the incident, the freight elevator was 
current on its maintenance and working properly. When the elevator door was to close, 
first an inner gate would descend. Foam rubber lined the bottom, and the closing 
mechanism caused the gate to rise if it detected an obstruction. Otherwise, the outer 
doors would close after the gate was down. A person could close the elevator by 
holding down the “close” button on a panel next to the door, alongside buttons to open 
and call the elevator. The doors also would close when someone called the elevator 
from another floor, causing a warning bell to ring. 
       On the day of the incident, Slota and another deputy, Scott Urbaniak, escorted 
two detainees to the courthouse; as they approached the freight elevator, Urbaniak 
walked in front and Slota trailed behind. The detainees each were handcuffed, and they 
were chained together at the waist. Urbaniak instructed Milton and the other detainee 
to enter the elevator even though the bell was ringing. Milton followed the other 
detainee into the elevator, but his shoulder had not cleared the threshold when the 
inner gate began to descend. Three feet from the elevator, Slota saw the gate 
descending, “exclaimed,” and rushed to the elevator door to push the “open” button. 
The gate hit Milton’s head and shoulder and went back up, because of either the contact 
with Milton or Slota’s hitting the “open” button.     
       Based on these facts, Slota moved for summary judgment, and in response 
Milton submitted a three‐page, unsworn document in which he primarily contradicted 
Urbaniak’s account by asserting that Urbaniak falsely denied refusing Milton medical 
treatment after the accident and lied when he confirmed Slota’s story about her attempt 
to open the elevator door. Milton urged the court to deny Slota’s motion because he had 
not yet seen a video of the incident (which he had requested earlier in an unsuccessful 
motion to compel). Finally, Milton argued that the evidence established that Slota was 
“negligent” in not stopping the elevator door from closing.   
       After he had responded to the summary‐judgment motion and Slota had filed 
her reply brief, Milton moved to stay the proceedings because he lost his copy of Slota’s 
motion during his transfer to another prison and needed another to “properly comply 
with Court proceedings.” The district court denied the motion, reasoning that Milton 
already had responded to the summary‐judgment motion when he sought the stay and 
therefore did not require a copy of the motion to address any pending matter. 
No. 17‐1495                                                                         Page 3 
 
       In the same order, the district court granted Slota’s motion for summary 
judgment. Milton timely moved for reconsideration, see FED. R. CIV. P. 59(e), asserting 
that the court wrongly disregarded his version of the facts and should reopen the case 
so that he could gather more evidence, including a video of the incident and an affidavit 
from the inmate who was chained to him during the incident. (Milton also belatedly 
disputed, without citing evidence, that a warning bell was ringing when he entered the 
elevator.) In denying the motion, the district judge explained that Milton had not 
properly moved to compel the production of the video nor sought additional time to 
obtain an affidavit before discovery closed, although the evidence he sought could have 
been attained before the summary‐judgment stage.   
        On appeal Milton argues that a genuine dispute of material fact exists about 
whether Slota pushed the button to close the elevator door because Slota’s and 
Urbaniak’s accounts of the incident conflict with the allegations in his verified 
complaint. True, a verified complaint can be considered on summary judgment. See Beal 
v. Beller, 847 F.3d 897, 901–02 (7th Cir. 2017). But Milton’s problem lies in his failure to 
comply with the court’s local rules by not responding to Slota’s statement of proposed 
facts or submitting his own statement of additional facts and evidence. See E.D. WIS. 
CIVIL L.R. 56(a)(2). Without that guidance from Milton, the district court did not have to 
scour the record on its own looking for factual disputes. See Zoretic v. Darge, 832 F.3d 
639, 641 (7th Cir. 2016). Instead, the court was entitled to strictly enforce the local rule, 
even against a pro se litigant, by deeming uncontroverted statements of material fact 
admitted for the purpose of deciding summary judgment. See E.D. WIS. CIVIL L.R. 
56(b)(4); Fabriko Acquisition Corp. v. Prokos, 536 F.3d 605, 607–08 (7th Cir. 2008); Cady v. 
Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006). Therefore, Milton’s version of the facts is 
not part of the record. 
        Even if we assume that Slota pressed the “close” button, however, summary 
judgment is still appropriate. Milton needed some evidence that Slota “purposely or 
knowingly” used unreasonable force against him. Kingsley v. Hendrickson, 135 S. Ct. 
2466, 2473 (2015). At most, Milton could show that Slota was negligent in pushing the 
wrong button or allowing the elevator gate to close on him. But negligently inflicted 
harm does not amount to a constitutional violation. See id. at 2472; Davis v. Wessel, 
792 F.3d 793, 801 (7th Cir. 2015). Absent from Milton’s filings is any evidence, or even 
argument, that Slota pushed the “close” button on purpose—if she pushed it at all. And 
Slota not only lunged for a button but screamed a warning, which does not suggest 
intent to harm. Because the facts, even as Milton views them, do not permit a reasonable 
inference that Slota purposefully injured him, she is entitled to summary judgment.   
No. 17‐1495                                                                         Page 4 
 
        Two small matters remain. First, Milton maintains that the district court should 
have stayed the case because he “informed the court that he did not have all the 
documents to respond to defendant’s motion for summary judgment.” But the district 
court acted within in its discretion because, as the judge explained, Milton requested a 
stay after he already had responded to Slota’s motion for summary judgment, so he 
suffered no prejudice from losing his copy of the motion.   
       Second, Milton suggests that the district court ignored his motion pursuant to 
Federal Rule of Civil Procedure 56(d) for additional discovery. But the record 
contradicts his assertion. At various times—in his motion to compel, motion to stay, and 
Rule 59(e) motion—Milton did ask for certain evidence, including a video of the 
incident (which may or may not have existed). Rule 56(d), however, contemplates 
discovery needed to respond to a motion, and none of these requests was made in the 
context of the summary‐judgment proceedings. Even the most generous reading of 
Milton’s summary‐judgment response, with one allusion to the video, would not permit 
interpreting it as a Rule 56(d) motion, and so the district court did not err by not 
suspending the proceedings to allow more discovery.   
                                                                             AFFIRMED.